Case: 19-11366    Date Filed: 03/16/2020   Page: 1 of 10



                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 19-11366
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:18-cv-00311-JES-UAM



SANDRA K. DRESSLER,

                                                              Plaintiff-Appellant,


                                    versus


EQUIFAX, INC., et al.,


                                                          Defendants-Appellees.

                          ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (March 16, 2020)

Before MARTIN, JORDAN, and NEWSOM, Circuit Judges.
                Case: 19-11366       Date Filed: 03/16/2020       Page: 2 of 10



PER CURIAM:

       Sandra Dressler, proceeding pro se, appeals the dismissal of portions of her

third amended complaint. The complaint alleges a number of statutory and

common-law claims arising from allegedly-unlawful attempts to collect debts. The

district court deemed Dressler’s complaint to be a shotgun pleading and dismissed

it with prejudice after granting her three attempts to amend. It also dismissed two

of Dressler’s claims because they were based on unpaid tax obligations, which it

held were not protected by the Fair Debt Collection Practices Act. After careful

review, we reverse in part and affirm in part.

                                               I.

       In May 2018, Dressler filed a pro se complaint in the Middle District of

Florida naming as defendants the United States Department of Education (“U.S.

DOE”); Betsy DeVos, in her official capacity as Secretary of the U.S. DOE; the

Florida Department of Education (“Florida DOE”); Navient Corporation; Navient

Solutions, Inc.; Education Credit Management Corporation; Pioneer Credit

Recovery, Inc. (“Pioneer”); Equifax, Inc.; Equifax Information Services, LLC; 1

and ten unnamed defendants. The complaint alleged breach of contract as well as




1
  Equifax, Inc. and Equifax Information Services LLC are referred to collectively as “Equifax” in
this decision.
                                               2
              Case: 19-11366    Date Filed: 03/16/2020   Page: 3 of 10



violations of the Fair Credit Reporting Act (“FCRA”), Fair Debt Collection

Practices Act (“FDCPA”), and Telephone Consumer Protection Act (“TCPA”).

      On August 29, 2018, the district court dismissed the complaint as a shotgun

pleading. The district court granted Dressler leave to amend and directed her to

resources for pro se litigants. However, the court warned that, if her amended

complaint was also a shotgun pleading, it could be dismissed on that basis alone.

On September 5, 2018, Dressler filed a first amended complaint accompanied by a

request for judicial notice in which she expressed concern that the court’s

complaint form did not provide for individual counts and causes of action.

Dressler requested leave to amend if the court found her amended complaint

insufficient. The Florida DOE moved to dismiss. On September 21, 2018, the

district court granted Dressler’s request to amend, denied the Florida DOE’s

motion to dismiss as moot, and reminded Dressler to address the “shotgun pleading

issues” in her second amended complaint. Dressler filed a second amended

complaint on October 4, 2018. Navient Corporation, Navient Solutions, Pioneer,

Education Management Corporation, and the Florida DOE moved to dismiss the

second amended complaint. The district court concluded it was a shotgun pleading

and dismissed it. The district court again gave Dressler leave to amend but warned

her that a subsequent shotgun pleading would be dismissed with prejudice and

without leave to amend.


                                          3
               Case: 19-11366       Date Filed: 03/16/2020      Page: 4 of 10



       On January 16, 2019, Dressler filed a third amended complaint against the

same defendants, again alleging violations of the FCRA, FDCPA and TCPA and

breach of contract. The complaint alleges that in July and August, 2017, Dressler

sent the U.S. DOE, the Florida DOE, Navient Corporation, Equifax, and Education

Credit Management each a notice of dispute demanding validation of alleged

debts. On February 28, 2018, after receiving a “Tax Delinquent Notice” from

Pioneer, Dressler sent a notice of dispute demanding validation of her alleged debt

to the Internal Revenue Service (“IRS”). She alleges that these defendants did not

respond to her letters disputing the alleged debt and failed to provide notice of the

dispute to credit reporting agencies. Dressler also alleges that, despite not being

authorized to do so, Navient Corporation, the Florida DOE, and Education Credit

Management called her cellular phone approximately 25 times between August 10

and September 12, 2017, using an automatic telephone dialing system and leaving

recorded messages.

       The third amended complaint alleges ten causes of action.2 Count 2 alleges

that the U.S. DOE, Florida DOE, DeVos, Navient Corporation, Pioneer, and

Education Credit Management violated the FCRA, 15 U.S.C. § 1681s-2(b), by

failing to conduct a meaningful investigation of Dressler’s disputed debts. Count 3



2
  Counts 1 and 10 allege claims against Equifax. These claims were stayed pending the
resolution of multi-district litigation and are not at issue in this appeal.
                                              4
              Case: 19-11366    Date Filed: 03/16/2020    Page: 5 of 10



alleges that Pioneer, Education Credit Management, and Navient Corporation

violated the FDCPA, 15 U.S.C. § 1692e(8), by failing to communicate to credit

reporting agencies that Dressler’s debts were disputed. Count 4 alleges that

Navient Corporation, the Florida DOE, and Education Credit Management violated

the FDCPA, 15 U.S.C. § 1692d(5), by calling Dressler’s telephone more than 25

times with the intent to annoy, harass, or abuse her. Count 5 alleges that Pioneer

violated the FDCPA, 15 U.S.C. § 1692g(b), by attempting to collect disputed debts

from Dressler. Count 6 alleges that Pioneer violated the FDCPA, 15 U.S.C.

§ 1692e(2)(A), by mailing false, deceptive, or misleading collection letters to

Dressler. Count 7 alleges that Navient Corporation, the Florida DOE, and

Education Credit Management violated the TCPA, 47 U.S.C. § 227(b)(3), by

calling Dressler on her cellular phone without her permission. Count 8 alleges that

Navient Corporation, the Florida DOE, and Education Credit Management violated

the TCPA, 47 U.S.C. § 227(b)(1)(A), by using an automated telephone dialing

system to call Dressler. Count 9 alleges that the U.S. DOE, Devos, and the Florida

DOE fraudulently attempted to collect debts for which they were not creditors.

      On April 1, 2019, the district court granted in part and denied in part

motions to dismiss filed by the Florida Department of Education, Education Credit

Management Corporation, Navient Corporation, Navient Solutions, and Pioneer. It

described Counts 2–4 and 7–9 as continuing to “lump the defendants together . . .


                                          5
              Case: 19-11366      Date Filed: 03/16/2020    Page: 6 of 10



and provide generic and general factual allegations as if they apply to all

defendants.” Holding that these causes of action “fail[ed] to place each defendant

on notice of what allegations specifically against them give rise to each cause of

action,” the district court dismissed them with prejudice. It also dismissed with

prejudice Counts 5 and 6 for failure to state a claim, because they were based on

allegations that Pioneer sought to collect a tax obligation owed to the IRS, which is

not a “debt” under the FDCPA. Finding no just cause for delay, the district court

entered final judgment in favor of all defendants other than Equifax. Dressler

timely appealed.

                                          II.

      We review for abuse of discretion the dismissal of “shotgun pleadings”

under Federal Rule of Civil Procedure 8(a). Vibe Micro, Inc. v. Shabanets, 878
F.3d 1291, 1294 (11th Cir. 2018). We review de novo the dismissal of a complaint

for failure to state a claim, taking all alleged facts as true and construing them in

the light most favorable to the plaintiff. Butler v. Sheriff of Palm Beach Cty., 685
F.3d 1261, 1265 (11th Cir. 2012). “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). Instead, a plaintiff must

plausibly allege all elements of the claim for relief. Feldman v. Am. Dawn, Inc.,

849 F.3d 1333, 1339 (11th Cir. 2017). The plausibility standard is met when the


                                           6
              Case: 19-11366     Date Filed: 03/16/2020   Page: 7 of 10



facts alleged allow the court to draw the reasonable inference that the defendant is

liable. Simpson v. Sanderson Farms, Inc., 744 F.3d 702, 708 (11th Cir. 2014).

                                         III.

      The district court erred in dismissing Counts 2–4 and 7–9 as shotgun

pleadings. Under Rule 8(a)(2), a complaint is required to include a short and plain

statement that fairly notifies defendants of the claims against them and the

supporting grounds of those claims. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 127 S. Ct. 1955, 1964 (2007). A so-called “shotgun pleading” is a complaint

that fails to comply with Rule 8(a)(2) because it contains numerous causes of

action adopting the factual allegations of all proceeding counts; is “replete with

conclusory, vague, and immaterial facts not obviously connected to any particular

cause of action”; does not separate causes of action into separate counts; or asserts

multiple claims against multiple defendants while failing to specify which

defendants are responsible for which acts or omissions. Weiland v. Palm Beach

Cty. Sherriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015). This Court has little

tolerance for such pleadings, as they “waste scarce judicial resources, inexorably

broaden the scope of discovery, wreak havoc on appellate court dockets, and

undermine the public’s respect for the courts.” Vibe Micro, 878 F.3d at 1295

(alterations adopted and quotation marks omitted).




                                          7
              Case: 19-11366     Date Filed: 03/16/2020    Page: 8 of 10



      Dressler’s third amended complaint does not exhibit any of the typical

characteristics of a shotgun pleading. While not at all times a model of clarity, it is

reasonably concise, alleges concrete actions and omissions undertaken by specific

defendants, and clarifies which defendants are responsible for those alleged acts or

omissions. It is not “replete” with vague, conclusory, or immaterial facts which

are immaterial to its causes of action or which make it difficult to decipher the

basis of each claim. Weiland, 792 F.3d at 1322. It adequately separates the causes

of action into separate counts. Id. at 1320. And it does not fail to reasonably

specify which defendants are responsible for which alleged acts or omissions. Id.

at 1323. Rather, each count in the third amended complaint identifies which

defendant it applies to and specifies material facts which forms the basis of that

claim. As a result, the third amended complaint does not it make it “virtually

impossible” for each defendant to know “which allegations of fact are intended to

support which claim(s) for relief.” Id. at 1325 (emphasis and quotation marks

omitted).

      The district court acted well within its discretion when it dismissed the first

three iterations of the complaint as being shotgun pleadings. However, Dressler

adequately addressed the district court’s concerns in her third amended complaint.

And we are especially unconvinced that dismissal is appropriate given that the

complaint was drafted by a pro se litigant. See Tannenbaum v. United States, 148


                                           8
              Case: 19-11366     Date Filed: 03/16/2020    Page: 9 of 10
F.3d 1262, 1263 (11th Cir. 1998) (per curiam) (holding that pro se pleadings “are

held to a less stringent standard than pleadings drafted by attorneys and will,

therefore, be liberally construed”). The district court abused its discretion in

dismissing Counts 2–4 and 7–9 of the third amended complaint on shotgun

pleading grounds.

                                         IV.

      The district court dismissed Counts 5 and 6 of the third amended complaint

for failing to state a claim that Pioneer violated the FDCPA. It construed

Dressler’s claims as being based on Pioneer’s alleged attempts to collect

delinquent tax payments owed to the IRS; held that delinquent tax payments are

not debts as defined by 15 U.S.C. § 1692a; and concluded that such obligations are

not protected by the FDCPA. We agree.

      To state a claim under the FDCPA “a plaintiff must make a threshold

showing that the money being collected qualifies as a ‘debt’” under the statute.

Oppenheim v. I.C. Sys., Inc., 627 F.3d 833, 836–37 (11th Cir. 2010) (per curiam).

The FDCPA defines “debt” as

      any obligation or alleged obligation of a consumer to pay money arising
      out of a transaction in which the money, property, insurance, or services
      which are the subject of the transaction are primarily for personal,
      family, or household purposes, whether or not such obligation has been
      reduced to judgment.




                                           9
              Case: 19-11366    Date Filed: 03/16/2020   Page: 10 of 10



15 U.S.C. § 1692a(5). “[T]he mere obligation to pay does not constitute a ‘debt’

under the [FDCPA].” Oppenheim, 627 F.3d at 837. To be covered by the statute,

the obligation to pay must, at a minimum, involve “some kind of business dealing

or other consensual obligation.” Id. at 838 (quotation marks omitted). By contrast,

an obligation to pay that “arises solely by operation of law” is not a debt covered

by the FDCPA. Agrelo v. Affinity Mgmt. Servs., LLC, 841 F.3d 944, 951 (11th

Cir. 2016).

      Because tax obligations do not arise from business dealings or other

consumer transactions they are not “debts” under the FDCPA. See Beggs v. Rossi,

145 F.3d 511, 512 (2d Cir. 1998) (per curiam) (holding that unpaid taxes are not

debts under the FDCPA); see also Oppenheim, 627 F.3d at 837 n.4 (citing Beggs

favorably). Thus, the district court did not err in dismissing Counts 5 and 6 of the

third amended complaint for failing to state a claim.

      AFFIRMED IN PART AND REVERSED IN PART.




                                         10